Exhibit 10.1

 

April 28, 2005

 

F. Neal Hunter

89 Crooked Creek Lane

Durham, NC 27713

 

Dear Neal:

 

I am pleased to offer you a one-year appointment as Director Emeritus of Cree,
Inc. (the “Company”) pursuant to a statement of policy adopted by the Company’s
Board of Directors on November 3, 2004 and the terms stated in this letter. If
you accept the appointment under these terms, you will become a part-time
employee of the Company, with the title of “Director Emeritus,” effective upon
your resignation as a member of the Board of Directors on April 25, 2005.

 

As Director Emeritus you will report to me as Chairman to provide advice and
assistance on such matters within your expertise or experience as the Chairman
may from time to time request. The time commitment required of you will not
exceed twelve hours during any three month period. As compensation for your
services the Company will pay you a salary at an annual rate of $5,000 per year,
less applicable withholdings, in accordance with its standard payroll practices
as in effect from time to time. In addition, you may participate in benefit
plans offered to Company employees generally, for which you may be eligible, if
any, subject to and in accordance with the terms and conditions of such plans.
The Company will also reimburse you for reasonable expenses incurred in your
work for the Company, subject to and in accordance with its standard
reimbursement policies and procedures in effect from time to time. Further, the
Company will recognize your service as Director Emeritus as employment with the
Company for purposes of the expiration provisions of the stock options
previously granted to you.

 

It is a condition of your employment as Director Emeritus that you continue to
comply with your obligations to the Company as an employee, including
contractual obligations regarding confidential information, intellectual
property and non-competition, and that you also comply with all Company policies
applicable to employees generally, including the Company’s securities trading
policy.

 

Your employment will continue through April 25, 2006. Your new salary rate as
Director Emeritus will be effective beginning April 26, 2005. You may resign as
Director Emeritus and terminate your employment at any time upon notice to the
Company. The Board of Directors or Chairman, acting on the Company’s behalf, may
terminate your employment only for cause, with “cause” defined as a material
breach of contractual obligations owed to the Company, a material failure to
perform assigned duties or a material failure to comply with Company policies.

 

If you wish to accept an appointment as Director Emeritus under these terms,
please indicate your acceptance by counter-signing this letter below and
returning it by fax to the attention of the Company’s Secretary, Adam Broome, at
919-313-5456.

 

Very truly yours,

 

CREE, INC.

/s/    CHARLES M. SWOBODA        

Charles M. Swoboda

Chairman, Chief Executive Officer & President

 



--------------------------------------------------------------------------------

Enclosure

 

ACCEPTED AND AGREED TO:

/s/    F. NEAL HUNTER         F. Neal Hunter

 

Dated: 4/30/05

 